Opinion

Per Curiam.

This action involves the disposition of $2,031-.00 paid to the clerk of the court by The American Smelting and Refining Company, being the proceeds of a car of ore claimed to have been shipped to it by the defendant in error. The controversy grew out of a contract between the parties, under which it was alleged to have been shipped, etc.
We have given the assignments careful consideration and are of opinion that the record fails to disclose any prejudicial error, for which reason the application for supersedeas will be denied and the judgment affirmed.

Supersedeas denied; judgment affirmed.

Decision en banc.
Chief Justice Gabbert and Mr. Justice Bailey not participating.